

115 HR 2629 IH: Representation Fairness Restoration Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2629IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Francis Rooney of Florida (for himself, Mr. Byrne, Mr. Roe of Tennessee, Mr. Cole, Mr. Grothman, Mr. Lewis of Minnesota, Mr. Smucker, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to provide for appropriate designation of collective
			 bargaining units.
	
 1.Short titleThis Act may be cited as the Representation Fairness Restoration Act. 2.Amendment to the National Labor Relations ActSection 9(b) of the National Labor Relations Act (29 U.S.C. 159(b)) is amended to read as follows:
			
 (b)In each case, prior to an election, the Board shall determine, in order to ensure to employees the fullest freedom in exercising the rights guaranteed by this Act, the unit appropriate for the purposes of collective bargaining. Unless otherwise stated in this Act, excluding acute health care facilities, the unit appropriate for purposes of collective bargaining shall consist of employees that share a sufficient community of interest. In determining whether employees share a sufficient community of interest, the Board shall consider (1) similarity of wages, benefits, and working conditions; (2) similarity of skills and training; (3) centrality of management and common supervision; (4) extent of interchange and frequency of contact between employees; (5) integration of the work flow and interrelationship of the production process; (6) the consistency of the unit with the employer's organizational structure; (7) similarity of job functions and work; and (8) the bargaining history in the particular unit and the industry. To avoid the proliferation or fragmentation of bargaining units, employees shall not be excluded from the unit unless the interests of the group sought are sufficiently distinct from those of other employees to warrant the establishment of a separate unit. Whether additional employees should be included in a proposed unit shall be based on whether such additional employees and proposed unit members share a sufficient community of interest, with the exception of proposed accretions to an existing unit, in which the inclusion of additional employees shall be based on whether such additional employees and existing unit members share an overwhelming community of interest and the additional employees have little or no separate identity..
		